Title: To James Madison from Abraham Ellerman Jr., post 4 August 1804 (Abstract)
From: Ellerman, Abraham, Jr.
To: Madison, James


Post 4 August 1804. “The great encrease of American Business to this Port, since the Blockade of the Elbe, particularly under American Flag, induced John M. Forbes Esqr. Your appointed Consul at Hamburg, to nominate me his Vice for this & other Ports in the River Eyder by the authority Invested in him, by his new Commission of December last, by which his Power was extended to all such Ports as were nearer to Hamburg than the Residence of any other Consul or Vice Consul of the United States. In consequence of which he made out a Commission for me dated the 19th. of July, of which I take the Liberty of sending a Copy inclosed.
“A severe Indisposition prevented his travelling himself up to Sleswig, the Residence of the Prince Stadtholder of the Dutchys of Sleswig & Hollstein, there to pay his personal Respects & to demand of Him an Exequatur for himself & accepting me as Vice Consul; he therefore wrote a Letter of which You will find inclosed a Copy, with which as also his Commission & my own I presented myself before His Serene Highness, who however declared that it lay not within His power to receive Foreign Consuls or giving Exequaturs as it depended immediately of the King, but as Count Bernstorff, the Minister of Foreign Affairs at the Court of Denmark, happened to be with Him on a Visit, he referr’d me to Him, who however on seeing Mr Forbes Commission declared that he was thereby not at all authorised to name or appoint any Vice Consul in any Part of His Danish Majesty’s Domain, as he was already attach’d to the Interest of the Town of Hamburg & that unless I had to produce a Commission direct from the President I could not be acknowledged nor act in my Public Capacity.
“Of all this I informed Mr Forbes, who nevertheless instructed me to act under his authority, which had been vested in him by the President, as Vice Consul privately & to forward & watch the Interests of every American Citizen as far as I could do it with propriety under the Assurance, that he would immediately communicate his Proceedings to Your Excellency & to represent to You, the necessity of giving me a regular & direct Appointment as Vice Consul for the United States of America, that I might with more Confidence & if required Assistance of the Magistrates execute all the Duties attach’d to my Situation, which I now do with Fear of tresspassing & uncertainty.
“May I therefore Humbly lay my Request before Your Excellency & to beg that it may please You to present the same to The President in order that I may be properly empowerd to act as Vice Consul for the United States & be acknowledged as such by the King of Denmark and Magistrates of this town.
“I do not hesitate assuring Your Excellency that the Confidence conferr’d on me shall never be abused & that it will always be the height of my Ambition to prove compleatly deserving of so great an Honor by my Zeal & Attention to the Interest of every Citizen of the United States, & following strictly the Rules laid down & attending the Laws of Your most exellent Constitution.”
